Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The indication of allowable subject matter in the last office action dated
3-23-22 has been withdrawn in view of JP 03-090317.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 next to last line ambiguously refers to "the circumferential narrow groove".  Which circumferential narrow groove(s)?  In claim 1 next to last line, it is suggested to change "the circumferential narrow groove" to --the circumferential narrow grooves--.
5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tregout et al (WO 2014/102136) in view of Japan 317 (JP 03-090317).
	Tregout et al discloses a pneumatic tire (tire size 315/70R22.5) having a tread comprising blocks 4 defined by longitudinal grooves 2 (circumferential main grooves 2) and transverse grooves 3 (lug grooves 3).  The blocks 4 are arranged in six block rows including two shoulder block rows and four central block rows.  Each central block 4 of the central block rows comprising one lateral incision 5 (lateral sipe 5).  The lateral sipe 5 (lateral narrow groove) comprises a width direction extending first sipe segment, an inclined middle second sipe segment and a width direction extending third sipe segment.  The lateral sipe 5 (lateral narrow groove) defines a Z-shape comprising two bent portions.  The circumferential grooves have a depth of at most 24 mm.  The circumferential grooves have a depth of 13 to 18 mm.  See FIGURE 1, machine translation  FIGURE 1 does not illustrate each central block comprising circumferential narrow grooves intersecting the Z-shaped sipe (Z shaped lateral narrow groove).   
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide the tread of Tregouet et al's pneumatic tire such that each central block 4 comprises circumferential narrow grooves wherein one circumferential narrow groove extends from one lug groove 3 to the lateral sipe 5 (lateral narrow groove 5) and intersects the lateral sipe 5 (lateral narrow groove 5) at one intersection point and another circumferential narrow groove extends from another lug groove 3 to the lateral sipe 5 (lateral narrow groove 5) and intersects the lateral sipe 5 (lateral narrow groove 5) at another intersection point; each of Tregouet et al's central blocks thereby having a single lateral narrow groove and at least two circumferential narrow grooves and wherein the circumferential narrow grooves and the lateral narrow groove have the same width since (1) Tregouet et al teaches providing each central block with a single lateral sipe 5 (single lateral narrow groove 5) [FIGURE 1] and (2) Japan 317 teaches providing a block in a tread of a tire such that the block comprises a first sipe extending in one direction and at least one second sipe intersecting the first sipe to improve braking performance on ice / snow road and to prevent slid slip [machine translation] wherein (A) the first sipe and the second sipe may have the same width (the first sipe being formed by a first member 2, the second sipe being formed by a second member 3 and Japan 317 stating "The thickness of the first and second members 2, 3 can be appropriately set and need not be the same plate thickness." [machine translation]) and (B) the second sipe may be a both end open sipe or a one end open sipe [FIGURES 8, 9, 10, machine translation] and (C) Japan 317 shows an example tread wherein each central block comprises a single both end open lateral sipe and a single both end open circumferential sipe [FIGURE 8].  As to "plurality of bent portions" (claim 1), Tregouet et al's single lateral sipe 5 (single narrow lateral groove 5) in block 4 has two bent portions [FIGURE 1].  When each of Tregouet et al's central blocks 2 comprises a both end open circumferential sipe (both end open narrow circumferential groove) intersecting the both end open single lateral sipe 5, then each central block 2 comprises a single lateral narrow groove, one circumferential narrow groove (one part of the circumferential sipe) extending from one lug groove to the single lateral narrow groove and intersecting the single narrow lateral groove at one intersection point on one circumferential side of the single lateral groove and another circumferential narrow groove (another part of the circumferential sipe) extending from another lug groove to the single lateral narrow groove and intersecting the single narrow lateral groove at another intersection point on another circumferential side of the single lateral groove; plural circumferential narrow grooves thereby being defined.  ALTERNATIVELY:  Japan 317 teaches intersecting the first sipe with at least one second sipe (e.g. two one end open circumferential sipes [FIGURE 9]) and thereby renders obvious providing plural circumferential sipes (plural circumferential narrow grooves) intersecting Tregouet et al's single lateral sipe 5 (single lateral narrow groove 5).  Hence, Tregouet et al discloses each central block including only a single one of the lateral narrow groove 5 (sipe 5) wherein the lateral narrow groove 5 (sipe 5) comprises two bent portions.  Japan 317 motivates one of ordinary skill in the art to add "circumferential narrow grooves" to each of the central blocks (intersection points thereby being defined) to obtain the predicted and expected benefit of improve braking performance on ice / snow road and to prevent slid slip.   
	As to claims 2, 19 and 20, it would have been obvious to one of ordinary skill in the art to provide Tregout et a's central blocks such that the bent portions of the lateral narrow groove are each positioned between the intersection points of the circumferential narrow grooves with the lateral narrow groove [claims 2, 20]; the bent portions of the single lateral narrow groove thereby being spaced away from any intersections of any circumferential narrow groove with the single lateral narrow groove [claim 19] since (1) the bent portions of the lateral sipes 5 in Tregouet et al's blocks 4 are located a center zone of the block 2 [FIGURE 2] and (2) Japan 317 teaches providing circumferential sipes in side zones of a block [e.g. right block 8D in FIGURE 9].  In other words, Japan 317 renders obvious modifying Tregouet et al's tread such that one circumferential narrow groove intersects the first sipe segment of the Z-shaped sipe 5 and another circumferential narrow groove intersects the third sipe segment of the Z-shaped sipe 5; the bent portions of sipe 5 (lateral narrow groove 5) being spaced away from these intersections of the circumferential narrow grooves with the sipe 5 (lateral narrow groove 5).  One of ordinary skill in the art would readily appreciate that right block 8D in FIGURE 9 is an example showing an arrangement of one end open circumferential sipes that may be used in a block (in contrast to this being the only block having this arrangement).  
	As to claim 3, it would have been obvious to one of ordinary skill in the art to locate the openings of the circumferential narrow grooves such that distance W3 =
15-40% block width WB and distance W4 = 15-40% block width WB since Japan 317 shows offsetting one circumferential narrow groove toward the left side of a block and offsetting another circumferential narrow groove toward the right side of the block [right block 8D in FIGURE 9].  One of ordinary skill in the art would readily appreciate that right block 8D in FIGURE 9 is an example showing an arrangement of one end open circumferential sipes that may be used in a block (in contrast to this being the only block having this arrangement).
	As to claim 4, it would have been obvious to one of ordinary skill in the art to provide the narrow grooves with a depth D1 = 5 to 50% depth D2 of circumferential main grooves since (1) Tregouet et al, directed to a heavy load tire, teaches providing the sipes in the blocks with a "shallow depth" [page 9 of machine translation] and (2) Japan 317 teaches providing a sipe in a block defined by circumferential grooves and lateral grooves with a height, for example, of 50 to 80% block height [machine translation].
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide the narrow grooves with a depth D3 of circumferential narrow grooves = 50 to 80% depth D4 of lateral narrow groove since (1) Tregouet et al, directed to a heavy load tire, teaches providing the sipes in the blocks with a "shallow depth" [page 9 of machine translation], (2) Japan 317 teaches providing a sipe in a block defined by circumferential grooves and lateral grooves with a height, for example, of 50 to 80% block height [machine translation] and (3) Japan 317 shows a sipe forming member 1 comprising a first member 2 for forming the first sipe and a second member for forming a second sipe wherein a height of the second mold member is less than a height of the first mold member [FIGURE 1]; the second sipe thereby having a depth less than the first sipe.  The optimum depths of these first and second sipes would have been obvious and could have been determined without undue experimentation in view of Japan 317's teaching to use crossing sipes to improve braking performance on ice / snow and prevent side slip.  One of ordinary skill in the art would readily appreciate that the lateral sipes improves braking performance on snow / ice and the circumferential sipes prevent side slip.
	As to claim 6, it would have been obvious to provide Tregouet et al's central blocks as modified by Japan 317 such that angle beta1 = 70-90 degrees and angle beta2 = 70-90 degrees in view of (1) the configuration of the Z-shape lateral sipes 5 shown in FIGURE 1 of Tregouet et al and (2) Japan 317, which shows intersecting a circumferential sipe 7A and a lateral sipe 7B such that angle of about 90 degrees is defined [FIGURE 1].
	As to claim 7, Tregouet et al shows the sipe 5 (lateral narrow groove 5) defining an obtuse angle of about 116 degrees at each bent portion [FIGURE 1].
	As to claims 8 and 9, Tregouet et al's tread comprises six block rows wherein each block of the four central block rows comprises one of the Z-shaped sipes 5 (lateral narrow grooves 5) which should be provided with circumferential narrow grooves are per the suggestion of Japan 317.
	As to claim 10, Tregouet et al's tread defines a directional tread pattern [FIGURE 1] and each Z-shaped sipe (lateral narrow groove having bent portions) satisfies the configuration described in lines 3-6 of claim 10. 
	As to claim 11, see comment for claim 3.
	As to claim 12, see comment for claim 4.
	As to claim 13, see comment for claim 5.
	As to claim 14, see comment for claim 6.
	As to claim 15, see comment for claim 7.
	As to claim 16, see comment for claim 8.
	As to claim 17, see comment for claim 9.
	As to claim 18, see comment for claim 10.
Remarks
7)	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
8)	No claim is allowed.
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
November 19, 2022